                                                 Case 5:18-cv-00767-BLF Document 237 Filed 04/28/21 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES, INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
F ENWICK & W EST LLP




                                                                            UNITED STATES DISTRICT COURT
                       ATTORNEYS AT LAW




                                          13

                                          14                          NORTHERN DISTRICT OF CALIFORNIA

                                          15                                     SAN JOSE DIVISION

                                          16   IN RE: PERSONAL WEB TECHNOLOGIES,            Case No.: 5:18-md-02834-BLF
                                               LLC ET AL., PATENT LITIGATION
                                          17                                                Case No.: 5:18-cv-00767-BLF
                                               AMAZON.COM, INC., and AMAZON WEB
                                          18   SERVICES, INC.,                              Case No.: 5:18-cv-05619-BLF

                                          19                  Plaintiffs                    PROOF OF SERVICE
                                                     v.
                                          20   PERSONALWEB TECHNOLOGIES, LLC and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          21
                                                              Defendants,
                                          22
                                               PERSONALWEB TECHNOLOGIES, LLC, and
                                          23   LEVEL 3 COMMUNICATIONS, LLC,

                                          24                  Plaintiffs,
                                                     v.
                                          25
                                               TWITCH INTERACTIVE, INC.,
                                          26
                                                              Defendant.
                                          27

                                          28
                                                                                                           CASE NOS. 5:18-md-02834-BLF,
                                                                                                                 5:18-cv-00767-BLF, and
                                               PROOF OF SERVICE                                                       5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 237 Filed 04/28/21 Page 2 of 2



                                           1                                         PROOF OF SERVICE

                                           2            The undersigned declares as follows:
                                           3            I am a citizen of the United States and employed in San Francisco County, California. I am
                                           4   over the age of eighteen years and not a party to the within-entitled action. My business address is
                                           5   Fenwick & West LLP, 555 California Street, 12th Floor, San Francisco, California 94104. On the
                                           6   date set forth below, I served a copy of the following documents(s):
                                           7           [UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED]
                                           8            REQUEST FOR CASE MANAGEMENT CONFERENCE;
                                                       CERTIFICATE OF SERVICE
                                           9           EX PARTE APPLICATION FOR AN ORDER THAT JUDGMENT DEBTOR
                                                        PERSONALWEB TECHNOLOGIES LLC APPEAR FOR EXAMINATION
                                          10           EX PARTE APPLICATION AND [PROPOSED] ORDER FOR APPEARANCE
                                          11            AND EXAMINATION
                                                       ORDER SETTING CASE MANAGEMENT CONFERENCE
                                          12           MODIFIED ORDER GRANTING EX PARTE APPLICATION
F ENWICK & W EST LLP




                                                       ORDER TO APPEAR FOR EXAMINATION
                       ATTORNEYS AT LAW




                                          13           FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                                          14            PERSONALWEB TECHNOLOGIES, LLC
                                                       FIRST SET OF INTERROGATORIES TO DEFENDANT PERSONALWEB
                                          15            TECHNOLOGIES, LLC

                                          16   on the interested parties in the subject action by placing a true copy thereof as indicated below,

                                          17   addressed as follows:

                                          18    Via Certified Mail
                                                Law Offices of Ronald Richards & Associates
                                          19    P.O. Box 11480
                                                Beverly Hills, CA 90213
                                          20
                                                Via Certified Mail
                                          21    Law Offices of Ronald Richards & Associates
                                                1629 K ST., Suite 300
                                          22    Washington, D.C. 20006

                                          23    Counsel for PersonalWeb Technologies, LLC

                                          24            BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope for
                                                         collection and mailing following our ordinary business practices. I am readily familiar
                                          25             with our ordinary business practices for collecting and processing mail for the United
                                                         States Postal Service, and mail that I place for collection and processing is regularly
                                          26             deposited with the United States Postal Service that same day with postage prepaid.
                                          27
                                               Date: April 28, 2021
                                          28                                                        Julie Tosches
                                                                                                                      CASE NOS. 5:18-md-02834-BLF,
                                                                                                                            5:18-cv-00767-BLF, and
                                                PROOF OF SERVICE                                                                 5:18-cv-05619-BLF
